TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00722-CR


William Baptiste Bloys, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF MCCULLOCH COUNTY, 198TH JUDICIAL DISTRICT

NO. 4888, HONORABLE EMIL KARL PROHL, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record is overdue, and the court reporter has failed to respond to the
Court's notice.  The court reporter for the 198th District Court, Ms. Tina Young, is ordered to advise
the Court in writing by no later than January 21, 2005, why the reporter's record has not been filed
in this cause.
It is ordered January 12, 2005.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish